Citation Nr: 0607513	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-09 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD), from December 7, 
2000 to December 26, 2004.

2.	Entitlement to a rating higher than 70 percent for PTSD 
from December 27, 2004 onward.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
December 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In its March 2002 rating decision, the RO 
granted service connection for PTSD and assigned an initial 
50 percent evaluation retroactively effective from December 
7, 2000.  Subsequently, the veteran requested a higher 
initial rating.  In rating decisions issued in January and 
February 2003, the RO denied his claim for increase.  He then 
timely appealed the February 2003 decision denying an initial 
rating higher than 50 percent. See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

In August 2004, the veteran and his spouse testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.  

In November 2004, the Board determined that further 
evidentiary development was warranted concerning the claim 
for a higher initial evaluation for PTSD.  It was also 
observed that the record raised an additional informal claim 
for a TDIU as the result of the service-connected PTSD, which 
was inextricably intertwined with the issue already on appeal 
for a higher initial rating for this condition.  See e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board 
then remanded these claims to the RO (via the Appeals 
Management Center (AMC) in Washington, DC), for additional 
development that included a more recent VA compensation 
examination for this psychiatric disability, along with 
findings as to the question of employability.  

In September 2005, upon completion of the requested remand 
directives, the AMC granted a higher 70 percent rating for 
the veteran's PTSD as of December 27, 2004.  A supplemental 
statement of the case (SSOC) issued later that month set 
forth the RO's denial of an initial rating higher than 50 
percent for the immediately preceding period from December 7, 
2000 to December 26, 2004, as well as the claim for a TDIU.  
The case was then returned to the Board for further appellate 
review.

With regard to the claims pending for higher evaluations for 
the PTSD (at separate stages, both prior to and since 
December 2004), the September 2005 RO rating action 
represented only a partial grant of the original claim for 
increase.  That is to say, since the veteran has not received 
the maximum available 100 percent rating through the 
September 2005 decision or indicated he is content with the 
assigned 70 rating, he is presumed to be seeking an even 
higher schedular rating for the entire period since the 
effective date of the grant of service connection.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claims for a higher initial evaluation for PTSD  (from 
December 7, 2000 to December 26, 2004), and for entitlement 
to a TDIU.  Moreover, all relevant evidence necessary for an 
equitable disposition of these claims has been obtained.  



2.	From the December 7, 2000 effective date of the grant of 
service connection up until December 27, 2004, the veteran's 
PTSD did not result in occupational and social impairment 
with deficiencies in most areas, but rather, involved 
occupational and social impairment with reduced reliability 
and productivity.

3.	Since his December 27, 2004 VA examination, the veteran's 
PTSD is best characterized as involving total occupational 
and social impairment.  

4.	Prior to December 27, 2004, the veteran's service-
connected PTSD was not of such a nature or severity as to 
render him unable to secure and maintain substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial evaluation higher 
than 50 percent for PTSD, from December 7, 2000 to December 
26, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.126, and 4.130, Diagnostic Code 9411 (2005).

2.	But the criteria are met for a 100 percent evaluation for 
PTSD as of December 27, 2004.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, Diagnostic Code 
9411 (2005).

3.	The criteria are not met for a TDIU prior to December 27, 
2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In furtherance of the duty to notify the veteran as to the 
procedures for the evidentiary development of a claim under 
adjudication under the VCAA, including the extent to which VA 
will assist providing all relevant evidence, the veteran has 
received an August 2002 notice letter from the RO, and 
December 2004 and March 2005 letters from the AMC.  

The initial August 2002 correspondence addressed the claim 
for a higher initial evaluation for service-connected PTSD, 
the only issue then on appeal.  The letter informed the 
veteran of the information and evidence not of record that 
was needed to substantiate his claim.  Moreover, it notified 
him with regard to the mutual obligation between he and VA to 
obtain pertinent evidence, and clarified the specific kind of 
information and evidence that he was expected to provide.  
See Quartuccio, 16 Vet. App. at 186-87.  The correspondence 
identified the specific type of evidence which would be most 
helpful to the continued development of his claim, including 
recent statements from his physician, and lay statements from 
other individuals who were able to provide firsthand 
observations as to any worsening in the severity of the 
veteran's disability. 

The December 2004 and March 2005 letters issued by the AMC 
included pertinent notice information for both the claims for 
a higher rating for PTSD, and for entitlement to a TDIU.  The 
veteran was provided notice as to the specific evidence and 
information that was required in order to support the claims 
under consideration.  As in the former August 2002 letter, he 
was again placed on notice as to the information and evidence 
that he was expected to provide, as well as that which VA 
would attempt to obtain in his behalf.  Since this 
correspondence addressed the general matter on appeal of a 
higher disability rating for PTSD (then involving a claim for 
rating higher than 50 percent, since December 7, 2000), it 
can reasonably be interpreted to also provide notice as to 
the recent claim for a rating higher than 70 percent since 
December 2004, following the RO award of a higher rating 
while this appeal was pending.  Moreover, the most recent 
March 2005 letter included language requesting that the 
veteran submit any evidence in his possession that pertained 
to his claims, which he believed would support the claims.  
Thus, the fourth and final "element" of what constitutes 
sufficient notice under Pelegrini II has been met, as well.

Additional relevant notice documents in this case include the 
March 2003 statement of the case (SOC), and the September 
2005 SSOC issued to the veteran.  The former document 
provided citation to and explanation of the applicable rating 
criteria for the evaluation of mental disorders, while the 
latter document explained the requirements for entitlement to 
a TDIU.  Also, both documents included citation to 38 C.F.R. 
§ 3.159, the regulation that sets forth the procedures by 
which VA will assist a claimant in the development of a claim 
for compensation benefits.  

Hence, based upon the information set forth above, the 
veteran has been provided satisfactory VCAA notice in 
accordance with Pelegrini II.  See also 38 U.S.C.A.    § 
5103(a), and 38 C.F.R. § 3.159(b)(1).  


Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In the present case, the requirements for timely VCAA notice 
have been met concerning the claim for entitlement to a TDIU.  
The applicable notice letters, dated in December 2004 and 
March 2005, were each received prior to the initial 
adjudication of the claim for a TDIU (as reflected in a SSOC 
also dated that month).  This is consistent with the order of 
events described above as to what constitutes timely notice.  

With regard to the veteran's claims for increase for PTSD, 
the letters issued in connection with the matter of a higher 
rating -- dated in August 2002, December 2004 and March 2005 
-- all provided timely notice as to the claim for a rating in 
excess of 70 percent for PTSD, from December 27, 2004 to the 
present.  Here, each letter issued preceded the September 
2005 decision to award a 70 percent rating since December 
2004.  However, it is just as much the case that the VCAA 
notice letters were each received after the March 2002 rating 
decision that awarded the initial 50 percent rating for PTSD, 
from December 7, 2000 -- thus, the criteria for timely notice 
has not been met as for the claim for a higher initial rating 
(from December 7, 2000 to December 27, 2004).  See Pelegrini 
II, 18 Vet. App.      at 119-20; 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

This notwithstanding, following the issuance of the above-
noted correspondence (beginning with the original August 2002 
correspondence), the veteran had ample opportunity to respond 
with supporting evidence and/or argument prior to the RO's 
decision to continue the assigned 50 percent initial rating 
for PTSD (from December 7, 2000 to December 27, 2004), as 
indicated in its September 2005 SSOC.  During this time 
frame, the veteran has submitted evidence from various VA 
treatment providers, has offered testimony at a Board 
hearing, has identified sources of additional medical 
evidence, and has provided personal statements in his behalf.   

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Furthermore, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The RO has obtained the veteran's VA outpatient 
records from the Huntington VA Medical Center (VAMC), and 
clinical records from the Huntington Vet Center.  Also, the 
RO has arranged for him to undergo numerous VA examinations 
in connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran has 
submitted a series of letters from VA social workers at 
Huntington VAMC who have evaluated his condition, as well as 
various personal statements.  He has also been afforded the 
opportunity to provide testimony at a videoconference hearing 
before the undersigned VLJ of the Board.  38 C.F.R. § 
20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Background

In a December 2000 letter (sent to the RO in conjunction with 
the veteran's original claim for service connection for 
PTSD), J. Zimmerman, a VA social worker at Huntington Vet 
Center, stated that the veteran was under treatment for 
chronic and severe PTSD due to his service in Vietnam.  The 
social worker indicated that the veteran had poor memory and 
concentration, which would make him dangerous in an 
industrial setting.  It was noted that the veteran 
experienced depression, anxiety and panic attacks.  He was no 
longer interested in relationships, and had problems with 
personal hygiene.  The social worker assigned the veteran a 
Global Assessment of Functioning (GAF) score of 41 at 
present, with a score of 45 over the past year.  Also noted 
was that the veteran had retired from an occupation with the 
railroad in 1999 due to his PTSD symptoms.  

Records from the Huntington VAMC include a February 2001 
mental health evaluation that noted a dysphoric affect, 
withdrawn behavior and slow speech, although thought process 
was rational, and insight and judgment were fair.  The 
veteran denied suicidal ideation, plan or past attempts.  

Reports from the Huntington Vet Center dated from December 
2000 to November 2001 show that the veteran underwent ongoing 
counseling for symptoms of anxiety, episodes of anger, sleep 
problems, intrusive recollections from service, and 
difficulties with social relationships.  The counselor 
treating the veteran indicated a clinical assessment of PTSD.

On VA examination in February 2002, the veteran reported that 
he had intrusive recollections and flashbacks related to his 
service.  He also reported problems with fragmented sleep 
patterns and recurrent nightmares.  The veteran stated that 
he felt nervous when in crowds, experienced some anger 
problems, had a heightened startle response, and had some 
problems with trusting others.  On mental status examination, 
he appeared anxious much of the time during the interview.  
He had fair hygiene and grooming.  He was slow to respond, 
and had a low volume of speech.  The veteran stated that on a 
scale of 1 to 10 (with 10 being the highest level of 
severity), his level of depression was at a 7 level.  He 
estimated his energy level was at 4 out of 10.  He stated 
that he felt guilty about events that occurred during his 
service.  There was no psychosis noted.  He had hypnagogic 
and hypnopombic hallucinations.  The veteran denied suicidal 
or homicidal ideation.  He had poor insight and fair 
judgment.  The examiner provided an assessment of PTSD, and 
major depressive disorder, recurrent.  A GAF score was 
assigned of 53, which the examiner stated reflected the 
veteran's reported PTSD symptoms including sleep disturbances 
and anxiety with an effect on his psychosocial functioning.    
In its March 2002 rating decision, the RO granted service 
connection for PTSD and assigned an initial 50 percent 
evaluation, effective December 7, 2000.  

The veteran underwent VA examination for mental disorders 
again in August 2002, at which time he reported that he had 
not had undergone any psychiatric hospitalization since the 
prior examination, and had received some outpatient 
counseling.  The veteran stated that he experienced intrusive 
recollections and sleep disturbances.  He complained of 
depressed mood almost every day with a lack of interest in 
activities that he used to enjoy, a decrease in appetite, and 
withdrawal from family and friends.  He reported that he got 
along well with his family, but after a short period of time 
would begin to become irritable.  He stated that he no longer 
had outdoor recreational pastimes, and rarely left his home.  
According to the veteran his wife had to prompt him to take 
care of some activities of daily living, such as those 
related to hygiene.  He had no history of suicide attempts, 
and stated that he did think about suicide at times, however, 
he felt that his wife and children were too important and 
that protected him from doing harm to himself.     

It was objectively noted that the veteran was casually 
dressed, appropriate for the season.  He appeared nervous.  
His speech was slow and low in volume.  The veteran's 
thoughts appeared intact.  He was cooperative but somewhat 
guarded.  There was no indication of psychosis.  He had 
suicidal thoughts although with no intent, plan or past 
attempts.  He was oriented to person, place and time.  He 
reported no panic attacks.  Affect was flat and mood was 
depressed.  The diagnosis was of PTSD; a GAF score was 
assigned of 53.  The examiner noted that the veteran's 
symptoms appeared consistent with those of his last 
examination.  It was observed that he appeared to have a 
serious level of interpersonal impairment since he was 
disabled, but he continued to respond partially to treatment.  
The veteran was deemed competent to manage his own finances 
in his best interest.  

In his January 2003 letter, J. Husted, VA social worker, 
stated that the veteran experienced recurrent nightmares, and 
had a heightened startle response.  He appeared to have 
difficulty controlling his anger and some difficulty in 
relating to friends and family members.

Along with those remaining records from the Huntington VAMC 
is a March 2003 report of a consultation with a VA 
psychiatrist.  At this time, the veteran denied having 
delusions, hallucinations or paranoia.  He denied current 
suicidal or homicidal ideation, although he stated that he 
had thoughts of both in the past.  He reported that he was 
receiving about 3 to 4 hours of sleep per night, with sleep 
disturbances.  The veteran estimated that his mood was at a 
level of 1 or 2 on a scale of 1 to 10 (on this occasion, with 
a more depressed mood representing the lower end of the 
scale).  He denied any substance abuse.  It was noted on 
evaluation that the veteran was dressed appropriately with 
fair grooming, had a cooperative attitude, and rational and 
logical speech.  Affect was restricted, almost flat.  There 
was no indication of any psychosis.  The assessment was PTSD 
with depressive symptoms and predominant sleep problems.  A 
GAF score was assigned of 45.       A June 2003 report of 
follow-up evaluation noted essentially similar symptoms.     
A September 2003 evaluation by this psychiatrist showed that 
the veteran had neutral mood and affect, coherent and logical 
speech, no suicidal or homicidal ideation, and no auditory or 
visual hallucinations.  During a January 2004 medication 
review, the veteran reported having a decreased appetite, and 
some fragmentation in sleep patterns.  He denied audio or 
visual hallucinations.  Affect was restricted.  Speech was 
normal rate and loudness.  Additional treatment records 
continue to show evaluation for similar symptoms.    

The report of a December 2004 VA examination indicates that 
the veteran had not undergone any psychiatric hospitalization 
since his last examination.  He reported that his main 
complaints were of lack of sleep, inability to work, and 
problems with his family life.  He further stated that he was 
not a member of any church or service organizations, and that 
he did not want to spend time around other people.  His 
activities and leisure pursuits were limited to working on 
his car in his garage.  He did not report any history of 
assaultiveness, suicide attempts, or substance abuse.  
According to the examiner, the veteran credibly reported a 
substantially isolated life, as he interacted with close 
family, had only one close friend, and did not have 
significant outside activities such as going to meetings or 
outdoor recreational pasttimes.  

On psychiatric examination, the veteran was casually dressed, 
and had psychomotor activity involving hand wringing.  Speech 
was spontaneous, and his attitude towards the examiner was 
cooperative and apathetic.  His mood was depressed.  He was 
oriented to person, place and time.  His thought process was 
goal directed, and thought content was unremarkable.  
Delusions were not present.  Judgment was intact, and with 
regard to insight, the veteran understood he had a problem.  
He had sleep impairment that interfered with daily 
activities.  The veteran also had auditory hallucinations.  
There was no inappropriate behavior.  There was obsessive or 
ritualistic behavior; the veteran would check doors several 
times at night before retiring.  He had frequent panic 
attacks.  He also had suicidal ideation, and admitted to 
ideation regarding suicide on a monthly basis.  He was able 
to maintain personal hygiene, and had no problems with other 
activities of daily living.  Recent memory was mildly 
impaired, with immediate recall normal.  There were also 
symptoms of efforts to avoid reminders of military service, 
restricted range of affect, and a sense of a foreshortened 
future.             

The diagnosis was PTSD, with a GAF score provided of 50.  As 
pertaining to the linkage between PTSD symptoms and the 
veteran's functional state, the examiner determined that his 
unemployment was due to injuries to his back and shoulder, 
and operations on the shoulder and hand, which had led to his 
medical retirement from the railroad.  According to the 
examiner, since the veteran was able to maintain a career 
with the railroad for over 25 years, it was unlikely that his 
current unemployability was the result of his PTSD.  It was 
further noted that the effect of PTSD upon social and 
occupational functioning was that during periods of stress, 
there was a mild or transient impact upon work efficiency, 
productivity, and reliability; during periods of stress, 
there was moderate impairment in the ability to perform work 
tasks; and on a frequent basis, there was a moderate 
impairment in work, family and other relationships.     

In his April 2005 letter, J. Husted, social worker, indicated 
that the veteran had apparent difficulties with loss of train 
of thought in the course of a conversation, and some problems 
with short-term memory.  Also noted was that the veteran had 
an apparent obsessive-compulsive type need for order.  The 
social worker expressed the viewpoint that the veteran's 
anger, forgetfulness and obsessive need for specific order 
precluded meaningful employment.   

On examination again in August 2005, the veteran reported in 
reference to his psychosocial history since the most recent 
examination, that he and his wife generally did not socialize 
beyond the family.  The veteran did not go out into the 
community, and denied affiliation with any fraternal, civic 
or church groups.  He denied any current hobbies other than 
car repair occasionally.  He reported that his symptoms 
included recurrent and intrusive recollections, nightmares, 
and acting or feeling as if the traumatic event were 
recurring.  This included a sense of reliving the experience, 
illusions, hallucinations and dissociative flashback episodes 
including those in awakening or when intoxicated.  There was 
a markedly diminished interest in participation in 
significant activities, and a sense of a foreshortened 
future.  The veteran stated that he slept on average 4 to 5 
hours nightly, had irritability and outbursts of anger, and 
had frequent panic attacks.  He acknowledged daily intrusive 
thoughts and flashbacks 3 to 4 times monthly, during which he 
reported auditory and visual phenomena, where he would see 
enemy approaching and heard voices but could not make out 
what was said.  He continued to endorse hypervigilance and 
exaggerated startle response.  He recalled having suicidal 
thoughts a month ago, and had contemplated having a vehicular 
accident as a plan.  The veteran reported difficulty 
organizing and prioritizing tasks.  

It was noted objectively that he was neatly groomed, speech 
was spontaneous and clear, affect was constricted and 
blunted, and mood was anxious, depressed and dysphoric.  
Orientation to person and place was intact, though not 
completely to time because he did not give the specific day 
of the month.  Thought process was logical and goal directed.  
Thought content was positive for suicidal ideation, 
compulsions, and paranoid ideation.  There were no delusions, 
although there were auditory and visual hallucinations that 
were apparently persistent.  Judgment was intact, and as for 
insight, the veteran had awareness of his own condition.  
Sleep impairment was severe, and interfered with the 
veteran's daily activities.  There were panic attacks.  He 
had mild obsessive/ritualistic behavior.  He had occasional 
suicidal thoughts.  At times when he became very depressed he 
would find that he neglected his personal appearance and 
hygiene.  Long-term and recent memory did not appear to be 
impaired.  He also reported decreased concentration and 
attention, and reclusiveness from family and friends.  
Affectively, he noticed vacillations from heightened 
irritability where he was short tempered with others, to 
being very depressed and on occasion suicidal.  The examiner 
diagnosed PTSD, and a GAF score of 48 was provided, on the 
basis of serious symptoms with sleep disruption, panic 
attacks, depressed and irritable mood, transient suicidal 
thoughts, and generally serious social, familial and 
occupational dysfunction.       

Regarding functional status and quality of life, the examiner 
stated that there was adequate industrial inadaptability, 
because of cognitive deficits, to warrant concern of the 
veteran's potential safety violations in the workplace.  It 
was noted that when he last worked, he had arguments with 
others in the workplace at times and had a lack of attention 
and concentration.  He had now become more withdrawn and 
reclusive with social interactions as well, and had generally 
lost interest in his usual and customary activities.  
Concerning the effect of PTSD upon social and occupational 
functioning, it was observed that he occasionally had 
decreased efficiency, moderate in severity; frequently had 
decreased productivity, severe; always had decreased 
reliability, severe; frequently had inability to perform work 
tasks, severe; and frequently had impaired work, family and 
other relationships, severe.  



Higher Rating

A.	Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

That said, the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are examples providing guidance as to the type and 
degree of severity, or their effects on social and work 
situations.  Thus, any analysis should not be limited solely 
to whether the symptoms listed in the rating scheme are 
exhibited; rather, consideration must be given to factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The veteran's service-connected PTSD was initially evaluated 
by the RO at the     50 percent level pursuant to the March 
2002 rating decision that granted service connection for this 
disability, in accordance with the applicable criteria under        
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  During the 
course of the appeal,  by way of a September 2005 RO 
decision, a higher rating of 70 percent was awarded for 
service-connected PTSD, effective from December 27, 2004.      

The VA rating schedule generally provides that psychiatric 
disorders other than eating disorders, including PTSD (at DC 
9411), are to be evaluated according to a General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 



A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9411.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

B.	Higher Initial Rating for PTSD from December 7, 2000 to 
December 26, 2004

A comprehensive review of the record supports the conclusion 
that the currently assigned initial rating of 50 percent for 
PTSD represents the appropriate disability rating for the 
time period under consideration.

During the course of the veteran's evaluation and treatment 
for PTSD, the first relevant clinical summary is presented in 
a VA social worker's December 2000 letter.  The summary noted 
the presence of symptoms of depression and anxiety, panic 
attacks, problems with personal hygiene, and difficulties in 
memory and concentration.  The social worker assigned a GAF 
of 41 at that time (and of 45 over the past year), and stated 
the veteran had retired in 1999 due to his PTSD symptoms.  
Contemporaneous VA outpatient treatment records show symptoms 
of dysphoria, sleep problems, and difficulties with social 
relationships.  The veteran otherwise demonstrated a coherent 
thought process and fair insight and judgment, and denied any 
past or current suicidal ideation.  



In addition to the above findings, including the objective 
symptoms noted by the VA social worker, the reports of the 
veteran's detailed VA examinations also warrant consideration 
in evaluating the overall severity of his disability.  
See generally, 38 C.F.R. § 4.2 (examination reports are to be 
interpreted in light of the whole recorded history, 
reconciling the various reports into a consistent picture to 
accurately reflect the elements of disability present).  The 
February 2002 examination report reflects that he had 
intrusive recollections, fragmented sleep patterns, recurrent 
nightmares, heightened startle response, anxiety when in 
crowds, and depressive symptoms.  There were hypnagogic and 
hypnopombic hallucinations.  But there was no suggestion of 
psychosis, and he denied suicidal or homicidal ideation.  It 
was noted in the relevant medical history section that he 
apparently had retired as the result of medical problems.  A 
GAF score of 53 was assigned.  

Subsequently, on examination in August 2002, the veteran had 
many of the symptoms previously noted, and he further stated 
that he had undergone a withdrawal from family and friends, 
did not leave his home often, and received prompting from 
family members at times to take care of activities of daily 
living.  He stated that he had suicidal thoughts on occasion, 
but had no intent, plan or past attempts.  Also noted was 
that he was appropriately dressed, his thoughts appeared 
intact, he was oriented times three, and there was no 
indication of psychosis.  He reported no panic attacks.  The 
VA examiner assigned a GAF of 53 and observed that the 
veteran's symptoms generally were consistent with those of 
the last examination.  Although he appeared to have a serious 
level of interpersonal impairment, he continued to respond 
partially to treatment.

The remaining records of outpatient treatment for the 
veteran's service-connected psychiatric disability do not 
tend to indicate the presence of symptoms that were not 
previously noted.  On evaluation at the Huntington VAMC in 
March 2003, he denied having any delusions, hallucinations or 
paranoia, as well as denied current suicidal or homicidal 
ideation.  It was objectively noted that he was dressed 
appropriately with fair grooming, had logical speech, and did 
not show signs of psychosis.  He did report depressed mood 
and anxiety-related symptoms.  


A September 2003 psychiatric evaluation revealed he had 
neutral mood and affect, coherent and logical speech, no 
suicidal or homicidal ideation, and no auditory or visual 
hallucinations.  

Based upon the pertinent treatment history, when considered 
as a whole, the overall degree of severity of the veteran's 
service-connected PTSD is most consistent with the level of 
impairment contemplated in the current 50 percent rating, 
i.e., for occupational and social impairment with reduced 
reliability and productivity. 

Significantly, the veteran also has not been shown to have 
those symptoms that are indicative of the next higher 70 
percent evaluation for his service-connected psychiatric 
disability, including any of the following symptoms:  
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous depression and anxiety, that has compromised the 
capacity to function independently; impaired impulse control; 
spacial disorientation; or a demonstrated inability to 
establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, DC 9411.  In this regard, while the 
August 2002 examiner noted suicidal ideation at times, there 
was no intent, plan or past attempts.  Subsequent evaluation 
at the Huntington VAMC did not show any present suicidal 
ideation.  The veteran was also noted on one instance to have 
received prompting from his wife to take care of activities 
of daily living (such as personal hygiene); given that most 
of the above evaluation reports show the opposite, the record 
cannot be said to establish actual neglect of personal 
appearance due to his service-connected disability.  The 
Board also notes that, while in August 2002 it was documented 
the veteran had hypnagogic (i.e., on transition from sleep to 
wakefulness) and hypnopombic (on awakening) hallucinations, 
this does not represent spatial disorientation under the 
criteria for a 70 percent rating -- or for that matter, 
persistent hallucinations under that for a maximum 100 
percent rating, in particular, as the veteran's VA 
psychiatric treatment providers since then noted the absence 
of reported instances of hallucinations and/or delusions.

The GAF scores assigned in connection with the veteran's 
ongoing psychiatric evaluation and treatment are also 
suggestive of a level of impairment reflected in the present 
50 percent rating.  On both VA examinations during the 
relevant time frame, the veteran was assigned a GAF score of 
53, and other VA treatment providers have each noted scores 
of 41 (the December 2000 social worker) and 45, respectively.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."   See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Per 
the DSM-IV, a GAF score of 51 to 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41 to 
50, by comparison, is indicative of serious impairment in 
social, occupational, or school functioning.  

Here, the GAF of 53 obtained twice on examination (for 
symptoms that are moderate in nature) is the most probative 
representation of the overall severity of the veteran's 
condition, since it is the result of thorough examinations 
along with review of the claims file (which included the 
opportunity to review the December 2000 correspondence from 
the social worker treating the veteran).  In any event, given 
that the scores of 41 and 45 each correspond under DSM-IV to 
serious symptoms, they are not wholly inconsistent with a 50 
percent disability rating either.  This is particularly the 
case with respect to the latter score of 45, assigned in 
March 2003 on evaluation by a psychiatrist, since the actual 
evaluation report does not indicate many of the more severe 
symptoms that would generally be associated with this 
assigned score (such as suicidal ideation or obsessional 
rituals).  See generally,  38 C.F.R. § 4.126(a) (when 
evaluating a mental disorder, the disability is to be rated 
on the basis of all of the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination).

Accordingly, there is no basis for an initial rating higher 
than 50 percent for PTSD, from December 7, 2000 to December 
26, 2004, under the provisions of VA's rating schedule.  

The Board has also taken into consideration the various other 
provisions of Title 38 of the Code of Federal Regulations, 
including 38 C.F.R. § 3.321(b)(1), which provides procedures 
for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  A more 
thorough discussion of the potential application of section 
3.321(b)(1) is addressed in the forthcoming discussion of the 
veteran's claim for a TDIU (according to the schedular 
requirements for that benefit, as well as on an 
extraschedular basis).  It only merits discussion at this 
point that the veteran has not shown that his service-
connected psychiatric disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


C.	Higher Rating for PTSD since December 27, 2004

At present, the veteran is in receipt of a 70 percent 
evaluation for his service-connected PSTD from December 27, 
2004 onward, based upon the evidence of record since he 
underwent a December 2004 psychiatric examination.  
But upon consideration of the medical evidence that has a 
bearing on the evaluation his for PTSD since December 27, 
2004, the Board finds that an even higher 100 percent 
disability rating is more consistent with the degree of 
impairment attributable to his psychiatric condition.  

The December 2004 and August 2005 VA examination reports, in 
pertinent part, note various manifestations of the veteran's 
service-connected PTSD that tend to  establish a degree of 
disability at, or nearly at, total occupational and social 
impairment.  The record indicates he has continued to 
experience the symptoms previously noted of exaggerated 
startle response, intrusive recollections, sleep 
disturbances, hypervigilance, depressed mood, anxiety, mild 
memory impairment, and difficulties in social relationships.  
He has also provided what the December 2004 examiner has 
described as a credible report of a substantially isolated 
life, with few significant outside activities.  He has been 
noted to have developed frequent panic attacks, intermittent 
suicidal ideation on a monthly basis, and obsessive and/or 
ritualistic behavior.  Also, it is reflected on recent 
evaluation that he has manifested illusions, hallucinations 
and dissociative flashback episodes, and that he reported 
having both auditory and visual hallucinations.  Both 
examiners have noted an apparent markedly diminished interest 
in participation in significant activities, a sense of a 
foreshortened future, and lack of carrying out some 
activities of daily living on an intermittent basis.    

Additionally, the relevant findings on the question of 
employability, while not necessarily establishing inability 
to work from psychiatric impairment, show at minimum a 
moderate-to-pronounced impact upon occupational functioning.  
Although the December 2004 examiner concluded that current 
unemployability was not due to PTSD (rendered based upon 
examination and review of the record, and hence a more 
probative determination than the April 2005 social worker's 
opinion to the contrary), he did observe there was moderate 
impairment in the ability to perform work tasks.  The 
December 2005 examiner likewise indicated the presence of 
significant industrial inadaptability, because of cognitive 
deficits, which would raise some concern as to the veteran's 
ability to participate effectively in a workplace 
environment.  So there is evidentiary support for the 
assignment of the maximum 100 percent evaluation for the PTSD 
as of December 27, 2004.  38 C.F.R. § 4.130, DC 9411.  

Also of significance in the interpretation of the above-
referenced examination findings is that the GAF scores 
assigned -- of 50 by the former examiner, and of 48 by the 
subsequent examination provider -- while not in and of 
themselves indicative of impairment corresponding to a 
maximum 100 percent evaluation, are nonetheless not 
inconsistent with this rating.  As explained above, a GAF 
score of 41 to 50 is indicative of serious impairment in 
social, occupational, or school functioning.  And per the 
DSM-IV, those symptoms associated with "serious" impairment 
may include severe obsessional rituals, suicidal ideation, 
and inability to keep a job.  At least some of these symptoms 
are contemplated in the criteria for a maximum 100 percent 
evaluation.  Also, notwithstanding that the GAF scores 
assigned post-December 2004 alone do not clearly suggest this 
degree of impairment, the actual objective symptoms as noted 
above correlate to the maximum assignable 100 percent rating.  
See 38 C.F.R. § 4.126(a).  See, too, Janssen v. Principi, 15 
Vet. App. 370, 379 (2001).  Accordingly, a 100 percent rating 
is warranted from December 27, 2004, up until the present.  

Entitlement to a TDIU prior to December 27, 2004

As explained above, the Board has determined that the veteran 
should be awarded a 100 percent schedular rating for PTSD, 
effective from December 27, 2004.  The practical importance 
of this decision with regard to the claim pending for a TDIU 
is that this claim is rendered moot for the time period since 
December 27, 2004.  This is because a claimant cannot 
concurrently have a 100 percent schedular rating and a TDIU, 
so only the period prior to when he received his 100 percent 
schedular rating for the PTSD need be considered. 
38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. 
Reg. 52375 (1999).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 
(2001).  The Board emphasizes that there is no detriment to 
the veteran in the mootness of his TDIU claim, before 
December 2004, since an award of a 100 percent schedular 
rating in fact represents the greater benefit.

But there remains for appellate consideration whether the 
veteran is entitled to a TDIU prior to December 27, 2004, and 
this claim is addressed on the merits in more detail below.

As a general matter, total disability will be considered to 
exist when there is present any impairment of mind or body 
that is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent, but total ratings 
will not be assigned, generally, for temporary exacerbations 
or acute infectious diseases -- except where specifically 
prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see 
also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); 
Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability -- 
or combination of disabilities -- for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies) -- 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

Presently, the veteran is in receipt of VA compensation 
benefits at the level of 50 percent for PTSD, from the 
December 7, 2000 effective date of the grant of service 
connection up until December 26, 2004, and has not been 
awarded service connection for any other disability.  This 
does not meet the above-referenced requirement of an 
evaluation at the 60 percent level (at minimum), where there 
is a single disability underlying a claim for a total rating 
as a result of unemployability.
So the veteran presently does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU -- 
meaning, at least at the moment, he can only receive this 
benefit if it is determined that he is nonetheless 
unemployable due to the severity of his service-connected 
disability, see 38 C.F.R. § 4.16(b), or that his case 
otherwise presents such an exceptional circumstance that he 
is entitled to 
extra-schedular consideration.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The governing norm in 
these very special, exceptional cases, as mentioned, is a 
finding, for example, that there have been frequent periods 
of hospitalization or marked interference with employment 
(i.e., beyond that contemplated by the rating currently 
assigned) to render impractical the application of the 
regular schedular standards.



Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability, consists of a 
showing that the veteran is indeed "[in]capable of 
performing the physical and mental acts required by 
employment," and is not based solely on whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty finding employment is insufficient to warrant a 
total rating, inasmuch as the VA rating schedule already is 
designed to take into consideration the effect of the ability 
to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 
4.1, 4.10 (2005).

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b) (2005).  See also Ferraro v. Derwinksi, 
1 Vet. App. 326, 331-332 (1991)

In the matter under consideration, the most probative 
evidence addressing the issue of the veteran's employability 
in relation to his service-connected PTSD effectively weighs 
against the conclusion that he is unable to work due to this 
condition, during the time period prior to December 27, 2004.  
In its review of the evidence concerning employability, the 
Board has considered those medical findings and assertions of 
the veteran of record from the December 2000 effective date 
of the grant of service connection for PTSD up until December 
2004.  (The actual date of filing of an informal claim for a 
TDIU is that of the veteran's August 2004 hearing -- however, 
since the record contains statements and/or treatment reports 
well earlier than that, which appear to raise the question of 
employability, for the sake of completeness all evidence 
since December 2000 will be evaluated.)     

The record reflects that several medical professionals 
evaluating the veteran during the course of the appeal 
expressed an opinion that had direct relevance regarding the 
capacity for occupational functioning. 

In determining whether the veteran is entitled to a TDIU, and 
if so at what point, the Board has the responsibility of 
weighing the evidence both favorable and unfavorable, to 
determine where to give credit and where to withhold the 
same, including accepting certain medical opinions over 
others.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  This 
responsibility, obviously, is more difficult when medical 
opinions diverge.

In the most in-depth assessment on the issue of 
employability, the December 2004 VA examiner observed that 
the veteran had retired in 1999 from a railroad company for 
back, shoulder and hand disabilities (i.e., because of 
physical ailments, as opposed to mental impairment 
attributable to his service-connected PTSD).  The VA examiner 
further determined that, because the veteran was able to 
maintain a career with the railroad for over 25 years, it was 
unlikely that his current unemployability was the result of 
his PTSD.  These examination findings were obtained by means 
of a thorough mental status evaluation, along with review of 
the veteran's claims file, and as a result, there is a 
significant objective basis for the above opinion as to 
employability.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  It is 
noteworthy in reviewing this opinion that the prior February 
VA examiner as well as VA treatment providers in early-2001, 
while they did not directly express any finding on the 
veteran's employment capacity, each did note his history of 
medical retirement for the above physical disabilities (as 
opposed to mental).

There is also a December 2000 letter of record from a VA 
social worker stating, in part, that the veteran had symptoms 
which made him dangerous in an industrial setting, and notes 
that he had apparently retired from his occupation with the 
railroad due to his PTSD symptoms.  More recently, in May 
2005, another social worker opined that the veteran's 
symptoms related to PTSD precluded meaningful employment; 
this statement, although it was received after December 2004, 
is near enough to the relevant time period at issue to still 
warrant some consideration.  

With regard to the former evaluation report, it does not 
conclusively present an opinion on the veteran's 
employability due to PTSD, as much as stated he might have 
difficulty with adaptation to a particular occupational 
environment.  The notation therein that he had retired in 
1999 due to psychiatric symptoms, rather than medical 
disability, is also generally not consistent with other 
evidence of record on employment history.  As stated, the 
latter opinion dated in May 2005 presents a more definitive 
conclusion on employability.  However, in comparison, the 
December 2004 examiner's conclusion is supported by a 
detailed examination by a VA psychiatrist, as well as review 
of the record -- so it represents the more probative opinion.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  

The record overall contains some indication of a general 
impact of PTSD upon occupational capacity, and this includes 
the finding of an August 2005 VA examiner that there was a 
degree of industrial inadaptability that could lead to 
potential safety violations in the workplace; but this does 
not amount to a determination of total occupational 
incapacity resulting from the veteran's 
service-connected disability, and in particular, does not 
rule out more substantial occupational adaptability in a 
different type of work environment.  Also, as noted above, 
the December 2004 examiner provided a persuasive opinion on 
the issue specifically under consideration.  

In summary, the evidence does not establish that the present 
case involves exceptional or unusual circumstances in which 
the impact of the veteran's 
service-connected psychiatric disability precludes his 
securing and maintaining substantially gainful employment.  
Thus, a TDIU, including on an extraschedular basis, is not 
warranted.
 


Conclusion

Accordingly, the Board concludes that the claim for an 
initial evaluation higher than 50 percent for PTSD, from 
December 7, 2000 to December 26, 2004, must be denied.  In 
regard to the additional claim for an evaluation in excess of 
70 percent for PTSD, the Board finds that, resolving all 
reasonable doubt in the light most favorable to the veteran 
(in accordance with 38 C.F.R. § 4.3) a higher 100 percent 
rating is warranted from December 27, 2004 onward.  The award 
of a 100 percent rating represents a "staged" rating under 
Fenderson, in that it reflects an increase in the level of 
compensation for his psychiatric condition since December 
2004, based upon evidence of changes in the overall severity 
of this condition since the effective date of the grant of 
service connection.  

Furthermore, because the preponderance of the evidence is 
against the claims for a higher initial rating from December 
2000 to December 2004, and for a TDIU, the benefit-of-the-
doubt rule does not apply with regard to these matters.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

An initial evaluation higher than 50 percent for PTSD, from 
December 7, 2000 to December 26, 2004, is denied.

But a higher 100 percent schedular evaluation is granted for 
PTSD, from December 27, 2004 onward, subject to the laws and 
regulations governing the payment of VA compensation 
benefits.

The claim for a TDIU, prior to December 27, 2004, is denied; 
and the issue of entitlement to a TDIU from December 27, 
2004, onward is dismissed as moot.

____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


